Case 2:19-cv-19479-CCC-MF Document 8 Filed 03/23/20 Page 1 of 2 PageID: 111



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                  :
Charles Fitzgerald,                               :
                                                  :
                       Plaintiff,                 :
                                                    Civil Action No.: 2:19-cv-19479-CCC-MF
       v.                                         :
                                                  :
Checkr, Inc.,                                     :
                                                  :
                       Defendant.                 :
                                                  :
                                                  :
                                                  :

        STIPULATION TO ARBITRATE AND DISMISS WITHOUT PREJUDICE

       Plaintiff Charles Fitzgerald (“Fitzgerald”) and Defendant Checkr, Inc. (“Checkr”)

(collectively, the “Parties”) hereby stipulate that they will participate in arbitration, pursuant to

the Arbitration Agreement contained in Checkr’s Terms of Service to which Fitzgerald agreed, to

resolve any outstanding claims in this matter.

       Since any remaining claims in this matter will be resolved in arbitration, the Parties also

hereby stipulate that this action is dismissed without prejudice pursuant to Rule 41 of the Federal

Rules of Civil Procedure.


Dated: January 21, 2020


Respectfully Submitted

CHARLES FITZGERALD,                                CHECKR, INC.

By his attorneys,                                  By its attorneys,

/s/ Spencer H. Kuhner                              /s/ William J. Simmons
Spencer H. Kuhner                                  William J. Simmons
LEMBERG LAW, LLC                                   LITTLER MENDELSON, P.C.
43 Danbury Road                                    1601 Cherry Street, Suite 1400
Wilton, CT 06897                                   Philadelphia, PA 19102-1321
  Case 2:19-cv-19479-CCC-MF Document 8 Filed 03/23/20 Page 2 of 2 PageID: 112



 Tel: (203) 653-2250                                 Tel: (267) 402-3047
 skuhner@lemberglaw.com                              wsimmons@littler.com




                                               ***

    The Court hereby accepts the parties' stipulation to arbitrate and dismiss without prejudice.

Accordingly, IT IS on this 23rd day of March, 2020:

ORDERED that the Clerk of the Court shall terminate Defendant's Motion to Compel Arbitration
(ECF No. 4); it is further

ORDERED that this matter is dismissed without prejudice pursuant to Federal Rule of Civil
Procedure 41; and it is further

ORDERED that the Clerk of the Court shall close this matter.

SO ORDERED.




                                                 2
